 


114 HR 2321 IH: Keep Teachers Teaching Act of 2015
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2321 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Mr. Price of North Carolina (for himself, Ms. Norton, Mr. Meeks, Ms. Brown of Florida, Mr. Honda, Mr. Hastings, Ms. Adams, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to provide grants for innovative teacher retention programs. 
 
 
1.Short titleThis Act may be cited as the Keep Teachers Teaching Act of 2015. 2.FindingsThe Congress makes the following findings: 
(1)The United States faces an increasing need for high-quality educators. The Department of Education estimates the United States will need about 430,000 new elementary and secondary teachers by 2020. (2)For the first time since the 1960s, teachers with 10 years of experience or less now constitute more than half of our teaching force. 
(3)Research shows that a key reason for teacher turnover is job dissatisfaction, which may result from poor working conditions, inadequate administrative support, low salary, low morale, or lack of a pathway for professional advancement. (4)The National Center for Education Statistics found a correlation between the level of support and training provided to new teachers and the likelihood of a teacher leaving after their first year, with teachers who are assigned a mentor teacher more likely to continue their teaching careers than those who did not. 
(5)Efforts to address the teacher shortage demands a national strategy to support the development and implementation of innovative teacher retention programs. (6)Effective teacher retention programs to address this problem are already at work in local educational agencies around the country, and many more innovative programs could be advanced if additional resources were available. 
(7)The Department of Education has made teacher recruitment and retention a priority, and can play an important role in facilitating the identification of the most promising teacher retention approaches and disseminating information about them to State educational agencies and local educational agencies. 3.Grants for innovative teacher retention programsSection 2151 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6651) is amended by adding at the end the following: 
 
(g)Teacher retention activities 
(1)In generalThe Secretary shall establish and carry out a teacher retention program to— (A)assist State educational agencies and local educational agencies in developing and implementing innovative teacher retention programs, and support the development of model programs and best practices in retaining quality teachers in the classroom; and 
(B)facilitate the dissemination of innovative teacher retention programs to State educational agencies and local educational agencies. (2)GrantsThe Secretary shall carry out paragraph (1)(A) by making grants to eligible entities to develop and implement innovative teacher retention programs, including activities such as— 
(A)professional development programs; (B)teacher mentoring programs; 
(C)advanced certification or advanced credentialing; (D)research, travel, or fellowship opportunities; and 
(E)pairing of teachers with professionals in research or industry. (3)Eligible entitiesIn this subsection, the term eligible entity includes— 
(A)local educational agencies; (B)State educational agencies; and 
(C)partnerships of local educational agencies, nonprofit organizations, and institutions of higher education. (4)Grant termsGrants under this subsection shall be awarded for periods of not more than 5 years and on a competitive basis. Grants awarded under this subsection may be renewed. 
(5)Secretary’s duty to identify most promising teacher retention approachesIn carrying out paragraph (1)(B), the Secretary shall— (A)identify the most promising teacher retention approaches, including the approaches already working and the approaches developed through grants funded under this subsection, and make information about such approaches publicly available and easily accessible to State educational agencies and local educational agencies; and 
(B)not later than 9 months after the date of the enactment of this subsection, and annually thereafter, transmit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a report that describes— (i)the methodology by which the most promising teacher retention programs are identified under subparagraph (A); and 
(ii)the Secretary’s efforts to disseminate information regarding such programs to State educational agencies and local educational agencies..  